J-S69001-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

KENNETH R. JACKSON

                            Appellant               No. 176 EDA 2013


            Appeal from the Judgment of Sentence January 7, 2013
                 In the Municipal Court of Philadelphia County
             Criminal Division at No(s): MC-51-MD-0000109-2013


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and STABILE, J.

JUDGMENT ORDER BY GANTMAN, P.J.:               FILED DECEMBER 11, 2014

       Appellee, the Commonwealth of Pennsylvania, has filed an application

for post-submission communication, seeking to correct certain purported

omissions in the certified record. Appellant, Kenneth R. Jackson, has filed a

motion to quash the Commonwealth’s brief. We deny relief on both motions.

       On January 7, 2013, the Commonwealth moved for a finding of

contempt against Appellant, claiming he failed to appear on two prior court

dates. That same day, the Municipal Court conducted a hearing where the

Commonwealth submitted Appellant’s arrest files.1 The court, however, did

____________________________________________


1
   The Commonwealth claims it actually submitted Appellant’s Quarter
Sessions files.   To the extent Appellant argues otherwise, the
Commonwealth insists Appellant relied on an unofficial version of the notes
of testimony. We emphasize, however, the official transcript included with
(Footnote Continued Next Page)
J-S69001-14


not expressly admit the files into evidence. Moreover, the files are not part

of the certified record on appeal. Significantly, the Commonwealth offered

no additional evidence at the hearing to support its contempt motion.

Nevertheless, immediately following the hearing, the court convicted

Appellant of summary contempt. Appellant timely filed a notice of appeal on

January 9, 2013.

      On November 20, 2014, the Commonwealth untimely filed its appellate

brief. Also on November 20, 2014, the Commonwealth filed an application

for post-submission communication. In it, the Commonwealth contends the

certified record on appeal mistakenly failed to include the documents

“entered into evidence” at the contempt hearing.                 The Commonwealth

argues Appellant did not move to correct the record, and the Commonwealth

did   not   discover     the    omission     until   it   examined    Appellant’s   brief.

Consequently, the Commonwealth attached copies of the purportedly

omitted documents to its application.             On November 25, 2014, Appellant

filed an answer to the Commonwealth’s application for post-submission

communication. That same day, Appellant also filed a motion to quash the

Commonwealth’s brief. Appellant asserts the Commonwealth filed its brief

with this Court approximately two (2) months late.                Moreover, Appellant

complains      the      Commonwealth’s           application    for     post-submission
                       _______________________
(Footnote Continued)

the certified record on appeal confirms the Commonwealth submitted arrest
files rather than the Quarter Sessions files.



                                            -2-
J-S69001-14


communication, “if allowed, would severely prejudice Appellant since he

prepared his brief using the actual transcript and certified…record provided

by the [trial] court.”    (Appellant’s Motion to Quash Commonwealth’s Brief,

filed 11/25/14, at 2).

      Instantly, the Commonwealth’s application now submits to us copies of

multiple documents pertaining to another case from a different docket

number.   Whether the trial court properly admitted them into evidence or

considered them at the contempt hearing remains in question.            Moreover,

nothing indicates the documents were omitted from the record by oversight,

error or mistake of court.          See Pa.R.A.P. 1926 (explaining if anything

material is omitted from record by error, breakdown in processes of court, or

accident, or is misstated therein, omission or misstatement may be

corrected by appellate court upon application or on its own initiative at any

time).   Because the Commonwealth failed to ensure the documents were

properly marked and admitted as evidence in the contempt case and made

part of the certified record on appeal, we deny the Commonwealth’s belated

post-submission application to include copies of those uncertified documents

on   appeal.     We      likewise   deny   Appellant’s   motion   to   quash   the

Commonwealth’s brief as untimely.

      Application for post-submission communication denied; motion to

quash Commonwealth’s brief denied.




                                        -3-
J-S69001-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2014




                          -4-